Woods, J.
The only question proposed to be considered, is that arising upon the exception taken to the form of the oath administered to the jurors who returned the verdict in this case. The objection is, that the oath administered, was not the oath required by the statute to be administered in criminal cases. The statute provides, that the “ petit jurors’ oath in criminal cases,” shall be in the following form, namely: “ You solemnly swear, that you will well and truly try, and true deliverance make, between the State of New Hampshire and the prisoner at *533the bar, whom you shall have in charge, according to law and the evidence given you. So help you Grod.” The terms of the oath are prescribed, clear and exact. The statute could hardly be more explicit or imperative in its requirements as to the form of the oath of the juror in such cases. From the arguments of the counsel at the bar, we infer that the oath administered to the jurors was that prescribed in the trial of civil actions. That oath requires jurors, “ in all causes betwixt party and party,” that shall be committed to them, to “ give a true verdict according to law and the evidence given ” them. The oath that was administered, differs in its terms from that which is prescribed, and is inapplicable and inappropriate in a criminal trial.
It is a sufficient objection to the oath, that the statute has prescribed an exact form of oath to be administered in criminal trials to jurors, and that it was not ádministéred in this case. The oath administered was not in conformity with the statute, nor had it the sanction of usage. As well might the trial and conviction have been had without the adminstration of an oath in any form. The respondent had a right of trial according to the rules of law fairly interpreted, and in the form and manner prescribed. The terms of the statute prescribing the form of the oath are not open to any doubt, and no other form is admissible in its stead. The form of the oath is made by statute, of the substance of the trial, and cannot be dispensed with. The terms of the jurors’ oath are not to be regarded as a mere formality, but as operating as a substantial guide in their proceedings. And where, as in the present case, the Legislature has prescribed the form of oath to be administered, it is not within the province of the Court to allow another form to be substituted in its stead, either upon the ground that it is a mere formal proceeding, or that the substituted oath is, in its terms, equivalent to the prescribed form, and is of equally binding and obligatory force upon the minds and consciences of jurors.
If the prescribed form may be properly dispensed with in one case, so it may with equal propriety in every and all cases, and in that way the statutory provisions may be wholly defeated and *534disregarded. Such a departure from the prescribed mode of proceeding in criminal trials cannot be tolerated consistently with the maintenance of the just rights of persons accused of crimes. Persons are properIy convicted and punished for crimes, only when their guilt has been determined in accordance with the prescribed forms of trial, and the established rules of law.
Upon the whole, we think it entirely clear, that, for the reasons stated, the verdict must be set aside, and a

New trial granted.